Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims filed on 06/28/2022 have been acknowledged. Claims 1 and 39 have been amended. Claims 25 and 40 have been canceled. 
Specification
The disclosure is objected to because of the following informalities: Table 1 of paragraph [0115] is missing from the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26, 33, 38-39, 41, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that commercially available anti-allergy agents (chemical mediator release inhibitors, histamine H1 receptor antagonists, thromboxane A2 receptor antagonists, leukotriene receptor antagonists, Th2 cytokine inhibitors, etc.) are used to alleviate the symptoms of allergic disorders but are not used for primary prevention. However, since the number of patients with allergic disorders is increasing worldwide along with the costs of treating allergic disorders, artisans would be motivated to establish a method leading to fundamental preventive measures for allergic disorders (see Specification, in particular, para. 0008 and 0011 of “Background Art”). To this end, Applicant discovered a method of suppressing allergen-specific IgE in the offspring of pregnant mice treated with anti-IgE antibodies. Specifically, it was demonstrated that OVA-specific IgE antibody titers do not increase when the offspring of pregnant mice administered an anti-mouse IgE antibody on embryonic day 12.5 (E12.5) and E18.5 are sensitized with OVA. It was also found that almost complete inhibition of allergen specific IgE antibody production persists for at least 6 weeks in mice (corresponding to 3-4 months in humans) (see Example 1). However, as presently written, the specification and claims fail to disclose a representative number of anti-IgE antibodies that bind to a Cε3 region of IgE that can be used in the claimed invention or any structural feature for the broad genus of antibodies that bind to a Cε3 region of IgE. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. et al. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, claims 22-26, 33, 38-41, and 43 do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of anti-IgE antibodies. Although Applicant has disclosed patents related to the anti-IgE antibody omalizumab, such discloses does not adequately represent the structural diversity of the claimed genus of anti-IgE antibodies capable of binding to the Cε3 region of IgE and suppressing allergen-specific IgE in a subject during the fetal stage. 
While the antibodies of the claimed invention are intended to bind to the Cε3 region of IgE, artisans would not be able to envision the complete structure of an antibody in terms of which of the twenty naturally occurring amino acids exists at each position in the both the heavy and light chain variable regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of antibodies lacks adequate written description because there does not appear there is no structural information or disclosure provided for the genus of anti-IgE antibodies capable of binding to the Cε3 region of IgE and suppressing allergen-specific IgE in a subject with the exception of omalizumab. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-IgE antibodies at the time the instant application was filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 23, 24, 33, 37, 38, 39, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al, (US20020006402A1, of record), hereinafter Anderson, as evidenced by Palmeira et al (Palmeira, Patricia et al. Clinical & developmental immunology vol. 2012 (2012): 985646, of record), hereinafter Palmeira, and Normansell et al, (Normansell, Rebecca, et al. Cochrane database of systematic reviews 1 (2014), of record), hereinafter Normansell. 
Anderson discloses monoclonal anti-IgE antibodies of IgG1 or IgG3 class and their use in ameliorating asthma and allergic diseases in the offspring of mothers treated during pregnancy with said antibodies (see entire document, in particular, Abstract, Summary of Invention, and Claims). The monoclonal anti-IgE antibodies can be modified to be less immunogenic and more suitable for human administration by techniques including chimerization, humanization (through CDR-grafting), etc. (Para. 0007); and treatment with anti-IgE, which control allergic responses, could reduce the incidence or severity of allergic disease, including asthma, in the offspring of treated mothers (Para. 0005). The anti-IgE antibody can be rhuMAb-E25 (also known as omalizumab or Xolair) (Para. 00020), and as evidenced by Normansell, omalizumab is a recombinant humanized IgG1 monoclonal antibody that recognizes IgE at the same Fc site as the high‐affinity receptor binding site (see entire document, in particular, “How the intervention might work” section under Background). Further, as evidenced by the instant claims, omalizumab in an anti-IgE antibody that binds to the Cε3 region of IgE.  Anderson discloses a sample protocol for confirming the safety and efficacy of the IgE antagonist antibodies in humans wherein pregnant women having asthma or another allergic disease is administered the active IgE antagonist or placebo. The offspring would then be monitored to determine if those born from the treated mothers had a lower incidence or severity of allergic disease than those born from the women receiving the placebo. (Para. 0035-0036). Thus, the mother pregnant with the subject excludes mothers diagnosed with asthma. Further, as evidenced by Palmeira, placental transfer of maternal IgG antibodies to the fetus is an important mechanism that provides protection to the infant while his/her humoral response is inefficient (see entire document, in particular, Abstract). As such, while Anderson does not specifically state the suppression of allergen-specific IgE antibodies in the offspring occurs during the fetal stage or infancy, artisans would reasonably expect that placental transfer of maternal IgG to the fetus during pregnancy will suppress asthma in the offspring during infancy.
Thus, Anderson meets the limitations of instant claims 22, 23, 24, 33, 37, 38, 39, 42, and 43. 

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 112(a) written description rejection, Applicant argues that as amended, claim 22 recites an anti-IgE antibody that binds to the a Cε3 region of IgE and that the rejection is now moot. 
In response to Applicant’s arguments, the Examiner notes that the claimed genus of antibodies lacks adequate written description because there does not appear there is no structural information or disclosure provided for the genus of anti-IgE antibodies capable of binding to the Cε3 region of IgE and suppressing allergen-specific IgE in a subject with the exception of omalizumab. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-IgE antibodies that bind to the Cε3 region of IgE at the time the instant application was filed.
With respect to the 35 U.S.C. 103 rejection, Applicant argues that the amendments to claims 1 and 39 to recite "wherein the mother pregnant with the subject excludes mothers not diagnosed with asthma” overcomes the prior art rejections of record as none of the cited references teach or suggest suppressing production of allergen-specific IgE antibodies in a mother not diagnosed with asthma. Moreover, Applicant argues that from reading the cited references, one of ordinary skill in the art would have no reasonable expectation of success in suppressing production of allergen-specific IgE antibodies in a subject during a fetal stage, a newborn stage, and/or infancy, who was born from a mother not diagnosed with asthma to whom an anti-IgE antibody that binds to a Cε3 region of IgE had been administered as set forth in the claims. 
In response to Applicant’s arguments, the Examiner notes that Anderson as evidenced by Palmeira and Normansell teaches administration of anti-IgE antibodies to pregnant mothers to ameliorate asthma and allergic disease in the offspring, wherein the pregnant mothers have allergic rhinitis or some other allergic disease. The amended claims excludes mothers diagnosed with asthma but not  allergic rhinitis or some other allergic disease. Thus, the methods of the instantly claimed invention encompasses suppressing production of allergen-specific IgE antibodies in the offspring comprising administering to anti-IgE antagonist antibodies to pregnant mothers diagnosed with allergic rhinitis or some other allergic disease but not asthma. Placental transfer of maternal IgG antibodies to the fetus is an important mechanism that provides protection to the infant while his/her humoral response is inefficient as evidenced by Palmeira (see entire document, of record); and omalizumab, a recombinant humanized IgG1 monoclonal antibody that recognizes IgE, has been shown to down‐regulate the expression of high‐affinity IgE receptors on effector cells (Normansell, see entire document, of record). Thus, there is a reasonable expectation of success that administration of an anti-IgE antibody such as omalizumab to a pregnant mother diagnosed with allergic rhinitis or some other allergy but not asthma will suppress asthma in the offspring during infancy. Therefore, the prior art rejections over Anderson as evidenced by Palmeira and Normansell are maintained. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112(a) enablement have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(a) enablement rejection of 12/29/2021 has been withdrawn. 

Conclusion
No claims are allowable. 
Claims 26 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644